Citation Nr: 1235797	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-36 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as an undiagnosed illness.

2.  Entitlement to service connection for sinus disorder, to include sinusitis, rhinosinusitis and allergic rhinitis and to include as an undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1990 to February 1991 and from February 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2006 rating decision denied service connection for sinusitis and granted service connection for GERD, with a noncompensable evaluation assigned effective September 28, 2005-the date of the Veteran's claim.  That decision deferred the sleep disorder claim until such was denied service connection in the August 2006 rating action.  The Veteran timely appealed those issues.

The Board has recharacterized the Veteran's sinus condition claim in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This case was initially before the Board in September 2010, at which time it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with obstructive sleep apnea, status post surgical procedure.

2.  The Veteran is presumed to be sound with regards to a sleep disorder on enlistment in February 2003 to active service.

3.  Resolving doubt in favor of the Veteran, the symptomatology associated with obstructive sleep apnea first manifested during military service and has been chronic and continuous since discharge from service until it was eventually diagnosed as obstructive sleep apnea in October 2004.

4.  The Veteran is currently diagnosed with chronic sinusitis with allergic rhinitis.

5.  The Veteran is presumed sound with regard to his sinus disorder prior to enlistment in February 2003 to active service.

6.  The Veteran's chronic sinusitis with allergic rhinitis is shown to have begun during military service and has been chronic and continuous since discharge from service.

7.  Throughout the appeal period, the Veteran's GERD is manifested by intermittent nausea, vomiting, bloating, heartburn/pyrosis and occasional hoarseness, but does not demonstrate persistently recurrent epigastric distress with dysphagia, accompanying substernal or arm or shoulder pain, or a condition productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea status post surgical procedure have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for chronic sinusitis with allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria establishing an initial evaluation in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 4.114, Diagnostic Codes 7399-7346, 6516 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In light of the favorable decision, as discussed below, awarding service connection for obstructive sleep apnea and chronic sinusitis with allergic rhinitis, no further notice or assistance is needed to aid the Veteran in substantiating his claims on those issues.  Such represents a full award of benefits sought on appeal.  Additionally, the Veteran's increased evaluation claim for GERD arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Veteran's claim was initially remanded in September 2010 for further development, to include providing substantially compliant VCAA notice to the Veteran regarding 38 C.F.R. § 3.317 and afford the Veteran VA examinations for his claimed disorders.  The Veteran was sent updated VCAA notice in November 2011, and the adequacy of that provided notice has been addressed above.  The Veteran was also afforded VA examinations in October 2010, and the Board finds that such examinations are adequate for rating purposes at this time.  Accordingly, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service Connection Claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Background

In December 2002 the Veteran underwent a VA examination prior to his activation from the National Guard to active duty.  The Board recognizes this examination as the Veteran's enlistment examination for purposes of the presumption of soundness analysis.  

That examination revealed that the Veteran's sinuses, mouth and throat were normal and there was no notation of any sleep disorder, particularly obstructive sleep apnea, or of any sinus condition at that time.  In his accompanying report of medical history, the Veteran did not report any chronic or severe colds, sinusitis, hay fever or allergic rhinitis, or any sleeping problems.  It was noted that the Veteran was a civilian firefighter and that he was exposed to dust after the World Trade Center collapse.

In October 2003, the Veteran complained of fevers and respiratory problems of 2-weeks duration.  He stated that when he would lie down, his throat and nose felt like they were closing up.  He was shown to have nasal congestion on examination and was diagnosed with allergies.  In February 2004, the Veteran continued to complain of sinus congestion and was shown to have an upper respiratory infection.  It was also noted that in November 2003 the Veteran began taking sleeping pills because he was working the night shift and he was unable to sleep in the mornings.  He would wake up feeling tired.  He shifted back to days and did not have any trouble sleeping at night, but was again shifted back to the night shift and was again having difficulty sleeping.

In March 2004, the Veteran complained of poor sleep and was diagnosed with allergic rhinitis.  In a report of medical assessment from March 2004, the Veteran reported having congestion after sleeping during deployment to Kuwait; the examiner noted on the back of that form that he had chronic rhinitis.  On the same day, the Veteran was diagnosed with sinusitis, acute maxillary.

The Veteran was discharged from service in April 2004.  Following discharge from service, he began seeking VA treatment for his conditions in May 2004.  In that initial visit he noted that he had occasional allergic rhinitis for which he had been prescribed Zyrtec.  Subsequent clinical records document continued treatment for allergic rhinitis and occasionally acute sinusitis.  

In August 2004, the Veteran was referred for a sleep study because he complained of severe snoring and that he stopping breathing while sleeping.  He further reported nasal congestion that worsened with sleeping and that he frequently woke up tired and with daytime somnolence.  It was noted that these symptoms had been present for approximately 6 months.  The Veteran was eventually diagnosed with obstructive sleep apnea in his October 2004 sleep study.  

In February 2005, the Veteran underwent surgery for his sleep apnea.  An April 2005 treatment note indicated that he had an onset of sleep difficulty after returning from Kuwait in April 2004, including trouble initiating and maintaining sleep and waking up tired.  In June 2004 he was diagnosed with sleep apnea and was given a CPAP machine, which did not help at first, but which now aids the Veteran better following the surgery in February 2005.  Subsequent VA and private treatment records demonstrate continued use of a CPAP machine to treat sleep apnea.

In a February 2005 letter from Dr. C.T., M.D., it was noted that the Veteran underwent surgery for his sleep apnea and chronic rhinitis.  It was noted that he should take two weeks off from work following the surgery.  Dr. C.T. also stated that he had been exposed to environmental extremes and fumes/contaminants during his time as a firefighter, during service in Kuwait, and at Ground Zero after September 11.  Dr. C.T. concluded that "[t]hese exposures may have contributed to his chronic rhinitis."

In April 2005 and April 2006 letters from Dr. D.J.N., M.D, the Veteran is shown to have diagnoses of sleep apnea and allergic rhinitis.  

In a January 2006 sleep study consult note, after reviewing the claims file, the VA physician opined that it was less likely than not that the Veteran's sleep apnea was related to treatment for sinusitis and rhinitis in service.  No rationale for that opinion was given.

In February 2006, the Veteran underwent a VA examination at which time it was noted that the Veteran had obstructive sleep apnea on a CPAP; was status post uvulopalatopharynoplasty, septoplasty and turbinoplasty.  A past history of rhinitis was noted, though it does not appear that any rhinitis was demonstrated at that time.  No opinions as to any etiologies of those disorders were noted at that time.

In July 2006, the Veteran underwent a VA examination, which noted that he had obstructive sleep apnea diagnosed in 2004 and that he was currently on a CPAP and had an uvuloplatopharynoplasty in February 2005.  It was also noted that he had complained of difficulty sleeping and daytime somnolence, snoring and witnessed apneas prior to his diagnosis.  The Veteran also had rhinitis with a nasal septoplasty in February 2005; he was treated with a nasal spray for his rhinitis at that time.  No opinion of etiology was provided.

In a July 2008 letter, Dr. D.J.N. stated that the Veteran spent a year in Kuwait in 2003, and has been treated with VA since his return.  She noted that upon his return from Kuwait, he had noted somnolence during the way and that the work-up revealed he had sleep apnea.  She noted that he did not have any food or other allergies prior to going to Kuwait and that he was diagnosed with sleep apnea and multiple food allergies within a year of his return.

In October 2010, the Veteran underwent a VA examination for his nose and throat.  He reported that he took medication such as Claritin and Benadryl when necessary.  He had no symptoms of a sinus condition at that time.  He was diagnosed with "multiple allergies."  No opinion regarding etiology of any allergic rhinitis was noted.  The Veteran was also noted to have obstructive sleep apnea status post septoplasty and on a CPAP.  The examiner, however, opined that the Veteran's sleep apnea was less likely than not related to service because he was not treated for sleep apnea while in service.  The examiner noted that all of the Veteran's current symptomatology was due to his obstructive sleep apnea and not due to an undiagnosed illness and all of his sleep symptoms are explained by that diagnosis.

In October 2011, the Veteran underwent a private examination with Work-Related Illness and Injury Study Center (WRIISC).  During that examination, the Veteran was noted as having deployed to Kuwait from April 2003 to March 2004.  The examiner noted treatment in service for the above, as well as post-service treatment records.  The Veteran was diagnosed with chronic allergic rhinitis and severe obstructive sleep apnea status post ear, nose and throat surgery.  The examiner noted that 

[b]ased on the medical records available for review, none of the above conditions were present prior to his deployment to Kuwait.  All of the symptoms began during his deployment to Kuwait, . . . . 

The Board notes that the third page of the report is missing, and therefore the rest of the examiner's commentary is unavailable.

Review of the most recent private treatment records from demonstrates continued treatment for chronic sinusitis with allergic rhinitis and sleep apnea.

Sleep Disorder

On appeal, the Veteran asserts that his sleep disorder began during military service.  Specifically he stated in his notice of disagreement that he was prescribed sleeping medication while in Kuwait.  He reiterated that point in his substantive appeal and further stated that his sleep apnea was related to his active duty service both in Kuwait and at Ground Zero.

In this case, the Board finds that service connection for obstructive sleep apnea status post surgical procedure is warranted.  The Board notes that the Veteran is current diagnosed with that disorder and thus the first element of service connection has been met.  

While the July 2008 letter from Dr. D.J.N. noted that the Veteran did not have sleep apnea prior to deployment in 2003 to Kuwait and that he was diagnosed within one year of returning, the Board cannot award service connection on a presumptive basis in this case, as obstructive sleep apnea is not a noted chronic disorder on which presumptive service connection can be awarded.  See 38 C.F.R. §§3.307, 3.309.  However, the Veteran may still establish service connection under other theories of entitlement.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

As noted in the July 2008 letter, the Veteran did not demonstrate any sleep disorder prior to his February 2003 enlistment.  A review of the December 2002 enlistment examination does not disclose any sleep disorder and the Veteran specifically denied any trouble sleeping at that time.  Thus, he is presumed sound as to any sleep disorder.  See 38 U.S.C.A. § 1111 (West 2002).

The October 2010 examiner noted that the Veteran was not diagnosed with or treated for sleep apnea in service, leading him to conclude that there was no nexus between the current disability and the Veteran's active service.  The Board concedes that the Veteran was not diagnosed with sleep apnea in service.  However, the weight of the record is against the examiner's assertion that there was no treatment for sleep disorder symptoms in service that were eventually diagnosed as sleep apnea.  

Particularly, in this case, the Veteran was noted as having poor sleep in service, as he was waking up tired.  He was prescribed sleep medication.  His in-service sleep problems appeared to be related to an abnormal sleeping schedule due to switching to days and nights.  However, the Veteran sought treatment for his sleep disorder almost immediately after discharge from service, where he was referred for a sleep study.  That sleep study confirmed a diagnosis of obstructive sleep apnea.  The Veteran was issued a CPAP machine and has been continuously treated for obstructive sleep apnea since that time.

Additionally, the August 2004 and April 2005 treatment notes both document a history of symptomatology relating back to prior to the Veteran's discharge from service.  The Veteran's lay evidence additionally indicates that his sleep disorder, including trouble sleeping and day-time somnolence, began in service and was continuous since discharge from service.  

In light of the highly credible and probative lay evidence in this case, as well as the objective evidence of complaint of similar symptomatology so close to discharge from service, which was eventually diagnosed as obstructive sleep apnea, the Board finds that service connection for obstructive sleep apnea is warranted in this case despite the October 2010 examiner's opinion.  Thus, by resolving doubt in favor of the Veteran, service connection for obstructive sleep apnea is warranted on the evidence of record in this case.  See 38 C.F.R. §§ 3.102, 3.303(b).  In so concluding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


Claim for Sinus Condition

In his substantive appeal, the Veteran asserts that he had hay fever on his induction examination and that his sinus condition was at least aggravated by his service, as he did not have any treatment for that condition prior to deployment to Kuwait.

The Board concedes that the Veteran has a current diagnosis of chronic sinusitis with allergic rhinitis.  Thus, the first element of service connection has been met.

Next, the Board notes that the Veteran stated that he had hay fever prior to his deployment in military service in his substantive appeal.  However, review of his December 2002 enlistment examination demonstrates that his sinuses were normal and he denied having any sinusitis, hay fever, or allergic rhinitis at that time.  While the Veteran has stated that he may have had hay fever prior to his enlistment, clear and unmistakable evidence does not exist in the record to demonstrate that a chronic sinus condition pre-existed his February 2003 enlistment into active service.  Thus, the Veteran is presumed sound with respect to the claimed sinus disorder at issue in this appeal.  See 38 U.S.C.A. § 1111 (West 2002).

The Board notes that the Veteran was diagnosed with allergic rhinitis during military service, and immediately after service, in his initial VA treatment record about 3 weeks after discharge, he continued to complain of occasional allergic rhinitis.  Throughout the subsequent treatment records, the Veteran is shown to have allergic rhinitis and to be taking medications for that disorder.  The Board thus finds that the Veteran's allergic rhinitis began in military service and has been chronic and continuous since military service.  

Moreover, the Board notes that the Veteran was diagnosed with sinusitis in service.  He is currently diagnosed with chronic sinusitis and while the Veteran's sinusitis was noted as acute during service and after service, the Board finds that such is a chronic disorder, as noted in the most recent private treatment records.  As such has been periodically but continuously noted throughout the appeal period, the Board finds that the chronic sinusitis has also been chronic and continuous since discharge from service.

In light of the above finding, particularly that the Veteran was sound prior to enlistment and that his chronic sinusitis with allergic rhinitis began in service and has been chronic and continuous since military service, the Board finds that service connection for chronic sinusitis with allergic rhinitis is warranted on the evidence of record in this case.  See 38 C.F.R §§ 3.102, 3.303(b) (2011).  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Evaluation Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently assigned an initial 10 percent evaluation for his GERD, effective September 28, 2005-the date he filed his claim for service connection.  

The Veteran's GERD is currently evaluated under the provisions of Diagnostic Code 7399-7346, as analogous to hiatal hernia.  The Rating Schedule does not provide specific criteria for rating GERD.  The regulations indicate that, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2011).  Diagnostic Code 7346 indicates that hiatal hernia should be rated on the basis of symptoms such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  See 38 C.F.R. § 4.114.  The Board finds that rating the Veteran's GERD under Code 7346 is appropriate, as these are the same manifestations or potential manifestations produced by the Veteran's disability.  

Under Diagnostic Code 7346, a 10 percent evaluation is assignable when there are two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assignable for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A maximum evaluation of 60 percent is assignable for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).  

Turning to the evidence, review of the Veteran's VA and private treatment records generally demonstrates recurrent abdominal discomfort and heartburn several times a week, which he controls with Prilosec and Zantac and by watching his diet.  Those records also generally demonstrate that he has dyspepsia but no dysphagia, odynophagia, hematemesis, regurgitation, anemia, melena, or material weight loss.  In fact, in many of his treatment records, the Veteran is counseled to lose weight.  There is no evidence of any substernal, arm or shoulder pain associated with the Veteran's GERD.  

The Veteran had occasional vomiting, bloating, nausea and heartburn complaints in December 2004, but that he was not shown to have any weight loss, anorexia, or constipation.  Otherwise, his symptoms and complaints are more generally shown to be as above, rather than similar to the December 2004 treatment note.  

In February 2006, the Veteran underwent a VA examination of his GERD.  At that time, he reported gaining 10 pounds in the last year.  He explained that he had less heartburn after beginning to take Prilosec daily and that he had postprandial bloating.  He had regular bowel movements, and no melena or bright red blood per his rectum.  The examiner noted that he had an esophagogastroduodenoscopy in October 2004 which demonstrated mild gastritis but was otherwise normal.  On examination, the Veteran was not shown to have any vomiting, hematemesis/melena, circulatory disturbance, diarrhea, constipation, signs of anemia, or pain/tenderness.  He was shown to have heartburn/pyrosis, postprandial bloating, mild gastritis and weight gain.  He was treated with Prilosec at that time.  He was diagnosed with GERD with mild gastritis per the October 2004 esophagogastroduodenoscopy.

The Veteran underwent another VA examination of his GERD in October 2010.  The examiner noted that he reviewed the claims file.  The Veteran indicated that he had onset of his GERD in October 2003 during his deployment to Kuwait.  He stated that he had nausea and multiple soft stools movements and that acid was coming up into his mouth.  He noted that it has gotten progressively worse since that time and that he currently was taking Prilosec (omeprazole) daily.  He reported having nausea several times a week and vomiting on a less-than-weekly basis.  There was no noted history of dysphagia, esophageal distress, regurgitation, esophageal dilation, hematemesis or melena.  The Veteran did have heartburn/pyrosis several times a week.  The examiner noted the October 2004 esophagogastroduodenoscopy which demonstrated mild gastritis, but was otherwise normal.  On examination, the Veteran did not demonstrate any signs of anemia, or significant weight loss or malnutrition.  He was shown to be in overall good general health.  The examiner noted that the Veteran was currently employed as a fire marshal for the last 10 to 20 years and that he has only lost a week within the last year due to his GERD symptomatology.  He was diagnosed with GERD, mild chronic gastritis and duodenitis.  There were no significant effects on the Veteran's occupational functioning or his activities of daily living.  

The examiner noted that he reviewed the claims file and that the Veteran's October 2004 esophagogastroduodenoscopy demonstrated mild chronic gastritis and duodenitis, though was otherwise normal.  He reviewed the subsequent treatment records in the claims file and noted that his symptoms appeared to improve with his daily treatment of Prilosec.  Based on his examination and review, the examiner opined that the present severity of the Veteran's GERD symptomatology was mild and that there was no worsening of the symptomatology since 2004.  There were no additional complaints of GERD and his current symptoms were well-controlled with Prilosec.  The current symptomatology included intermittent nausea, vomiting, and heartburn that did not result in persistently recurrent epigastric distress or considerable impairment of health.

On the basis of the foregoing, the Board finds that the Veteran's claim for increased evaluation of his GERD must be denied.  Specifically, he is shown to have intermittent nausea, vomiting, bloating, heartburn/pyrosis, and occasional hoarseness.  That symptomatology, however, is well-controlled throughout the appeal period with medications, such as Prilosec, and has not resulted in either persistently recurrent epigastric distress with dysphagia or a considerable impairment of health.  

The Board bases these findings on the evidence noted above in the two VA examinations and from a review of the Veteran's VA and private treatment records.  While the Board acknowledges that the Veteran complained of recurrent abdominal discomfort, the severity of his condition is deemed to more nearly  approximate recurrent epigastric distress with dysphagia.  In so finding, the Board notes the absence of any dysphagia throughout the appeal period.  The Board additionally notes the lack of any substernal, arm or shoulder pain associated with his symptoms.  Moreover, the Veteran has not lost weight and his condition is not shown to be a considerable impairment to his general overall health throughout the appeal period.  Therefore, while the Veteran does have more than two symptoms associated with the next higher evaluation criteria, such symptoms are considered by the most recent VA examiner to be mild in severity.  Accordingly, the Board finds that the overall symptomatology severity demonstrated by the Veteran's GERD to be more closely approximate to the criteria for a 10 percent evaluation rather than 30 percent evaluation in this case.  

Moreover, the Board acknowledges that there appears to be a diagnosis of reflux laryngitis in the VA treatment records with some occasional hoarseness associated with the Veteran's GERD.  Under Diagnostic Code 6516, chronic laryngitis is compensable to 10 percent for hoarseness with inflammation of cords or mucous membranes.  See 38 C.F.R. § 4.97, Diagnostic Code 6516 (2011).  

However, in this case, it does not appear that the Veteran's laryngitis due to his GERD symptoms is chronic, nor is there any evidence of record which demonstrate inflammation of his vocal cords or mucous membranes.  Thus, while the Board acknowledges that the Veteran has some occasional hoarseness associated with his GERD symptoms, such hoarseness does not rise to the level of warranting a separate compensable evaluation in this case.  Additionally, the Board has already considered that symptom in its overall analysis of severity of symptomatology above.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the Veteran's claim for an evaluation in excess of 10 percent for GERD must be denied on the evidence of record.  See 38 C.F.R. §§ 4.7, 4.97, 4.114, Diagnostic Codes 7399-7346, 6516.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected GERD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his GERD, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to that disability.  Rather, it appears that the Veteran is currently employed throughout the appeal period as a firefighter and fire marshal.  Since there is not any evidence of record that the Veteran's GERD causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Service connection for obstructive sleep apnea status post surgical procedure is granted.

Service connection for chronic sinusitis with allergic rhinitis is granted.

An initial evaluation in excess of 10 percent for GERD is denied.




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


